William Earl Cunningham v. D. Brock, et al















IN THE
TENTH COURT OF APPEALS
 

No. 10-00-092-CV

     WILLIAM EARL CUNNINGHAM,
                                                                              Appellant
     v.

     D. BROCK, ET AL.,
                                                                              Appellees
 

From the 52nd District Court
Coryell County, Texas
Trial Court # COT-00-32856
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      William Earl Cunningham has filed a motion to dismiss his appeal.  In relevant portion,
Rule 42.1(a) of the Texas Rules of Appellate Procedure provides:
(a)  The appellate court may dispose of an appeal as follows:
(2) in accordance with a motion of appellant to dismiss the appeal or affirm
the appealed judgment or order; but no other party may be prevented from
seeking any relief to which it would otherwise be entitled.  
Tex. R. App. P. 42.1(a)(2).
      Cunningham does not state in the motion why he desires to dismiss his appeal. 
Nevertheless, none of the appellees has objected to Cunningham’s request.  Accordingly, this
cause is dismissed with costs to be taxed against Cunningham.
 
                                                                         PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed
Opinion delivered and filed May 24, 2000
Do not publish